Citation Nr: 0905087	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-14 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
Type I, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to March 
1985.  

This appeal arises from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  


FINDING OF FACT

The Veteran's diabetes mellitus, Type I, is not shown to be 
productive of yearly hospitalizations due to episodes of 
ketoacidosis or hypoglycemic reactions or twice a month 
visits to a diabetic care provider.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
diabetes mellitus, Type I, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  In this regard, although the notice 
requirements were not satisfied in a single letter to the 
veteran, they were completed in a March 2008 letter, and the 
testimony adduced at the June 2008 hearing reflect awareness 
of the information and evidence necessary for an increased 
rating.  Under these circumstances, the errors present in 
satisfying the notice requirements are considered harmless.  

With respect to the duty to assist, the records identified as 
relevant to the appeal have been obtained, and the veteran 
has been examined for VA purposes in connection with his 
appeal.  

Increased Rating for Diabetes Mellitus Type I

The veteran in this case has been awarded a total disability 
rating based on unemployability due to his diabetes mellitus 
and its complications.  This has been in effect from March 
2005.  The issue here is whether he satisfies the schedular 
criteria for an evaluation in excess of 40 percent for 
diabetes mellitus itself, (as distinguished from the 
impairment it produces in combination with its various 
complications).  

Disabilities are evaluated based on the criteria set out in 
the Schedule for Rating Disabilities.  It provides the 
following for rating diabetes mellitus at 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008):

A 100 percent rating is assigned for diabetes mellitus: 
Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated 

A 60 percent rating is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A 40 percent evaluation is assigned for diabetes mellitus 
requiring insulin, restricted diet and regulation of 
activities.  

The evidence in this case is clear that the veteran has 
multiple compensable complications of his diabetes, and that 
he requires multiple injections of insulin, is on a 
restricted diet, and must regulate his activities.  The 
evidence does not show, however, that during the appeal 
period it has been necessary for the veteran to visit a 
diabetic care provider at least two times per month, or that 
he has had at least one hospitalizations per year for either 
ketoacidosis or hypoglycemic reactions.  Given this, the 
criteria for an evaluation in excess of 40 percent are not 
met and the appeal is denied.  



ORDER

The appeal for an increased evaluation for diabetes mellitus, 
Type I, is denied.   


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


